United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.E., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL PROTECTIVE SERVICE,
Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2247
Issued: May 11, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2009 appellant timely appealed the July 24, 2009 nonmerit decision of
the Office of Workers’ Compensation Programs, which found that he abandoned his request for a
hearing. The latest merit decision was issued on February 27, 2009, more than 180 days prior to
the filing of the instant appeal.1 Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board does not
have jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant abandoned his hearing request.
FACTUAL HISTORY
On January 14, 2008 appellant, then a 43-year-old inspector, filed a traumatic injury
claim (Form CA-1) for a low back injury that allegedly occurred on June 13, 2007 while moving
1

The application for review (Form AB-1) was signed and dated August 18, 2009. Although sent via United
States Mail, the envelope does not bear a U.S. Postal Service postmark. The appeal was received by the Board on
September 8, 2009. Because of the absence of a postmark or any other evidence of the mailing date, the receipt date
serves as the date of filing. 20 C.F.R. § 501.3(f)(1) (2009).

a 300- to 400-pound metal detention bench. He was diagnosed with left sciatica. Imaging
studies revealed a right paracentral protrusion at L4-5 and a disc extrusion at L5-S1. After
undergoing physical therapy and an epidural steroid injection appellant was released to resume
full duty effective March 21, 2008.
By decision dated April 23, 2008, the Office denied the claim because appellant failed to
establish a causal relationship between his diagnosed condition and the June 13, 2007
employment incident. On December 24, 2008 the Branch of Hearings & Review set aside the
Office’s April 23, 2008 decision and remanded the case for further medical development. The
Office obtained additional medical evidence as directed, but again denied the claim in a decision
dated February 27, 2009. It found that the medical evidence failed to establish that the June 13,
2007 employment incident either caused, accelerated, precipitated or aggravated appellant’s back
condition.
On March 6, 2009 appellant requested an oral hearing. On June 1, 2009 the Branch of
Hearings & Review notified appellant in writing that a telephonic hearing was scheduled for
June 29, 2009 at 2:30 p.m. eastern time.
By decision dated July 24, 2009, the Branch of Hearings & Review found that appellant
abandoned his requested hearing. The decision noted that the hearing was scheduled for June 29,
2009 and appellant had been provided advance written notice and clear instructions on how to
call in to participate, but he failed to call as instructed. The decision also noted that there was no
indication that appellant contacted the Office either prior or subsequent to the scheduled hearing
to explain his failure to participate. Based on these factors, the Office concluded that appellant
abandoned his requested oral hearing.
LEGAL PRECEDENT
A claimant dissatisfied with a decision on his claim is entitled, upon timely request, to a
hearing before a representative of the Office.2 Unless otherwise directed in writing by the
claimant, the Office hearing representative will mail a notice of the time and place of the oral
hearing to the claimant and any representative at least 30 days before the scheduled date.3 The
Office has the burden of proving that it mailed the claimant a notice of the date and time of the
scheduled hearing.4 Assuming proper notice has been provided by the Office, a hearing is
considered to have been abandoned when the following conditions have been met: (1) the
claimant has not requested a postponement; (2) the claimant has failed to appear at a scheduled
hearing; and (3) the claimant has failed to provide any notification for such failure within 10
days of the scheduled date of the hearing.5

2

5 U.S.C. § 8124(b) (2006); 20 C.F.R. § 10.616(a).

3

20 C.F.R. § 10.617(b).

4

Nelson R. Hubbard, 54 ECAB 156, 157 (2002).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999).

2

ANALYSIS
The applicable regulations require the Office to provide “at least 30 days” advance
written notice of the scheduled hearing date.6 The June 1, 2009 hearing notification indicated
that a telephonic hearing was scheduled for June 29, 2009, which was less than 30 days from the
date of the notice. The Branch of Hearings & Review did not provide appellant “at least 30
days” advance notice as mandated. Because the June 1, 2009 hearing notification was
insufficient, the July 24, 2009 decision is set aside and the case is remanded to the Branch of
Hearings & Review in order to schedule another oral hearing.
CONCLUSION
The Branch of Hearings & Review improperly found that appellant abandoned his
requested hearing.
ORDER
IT IS HEREBY ORDERED THAT the July 24, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: May 11, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

20 C.F.R. § 10.617(b).

3

